Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21, 23-34 are directed to different species non-elected without traverse.  Accordingly, claims 21 and 23-34 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims:
Cancel claims 21 and 23-34.

Allowable Subject Matter
Claims 35-36, 38, 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 35 calling for a medical sensor assembly comprising: a coil comprising a first portion and a second portion, wherein the coil is configured to transmit a position and orientation signal to a magnetic position system responsive to an applied magnetic field, wherein the position and orientation signal is indicative of a position and orientation of the coil, expressed with six degrees-of-freedom, as further defined. Dependent claims 36, 38, 40-42 are also allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 43 calling for a system comprising: a coil comprising a first portion and a second portion, wherein the coil is configured to produce a position and orientation signal responsive to an applied magnetic field indicative of at least a roll of the coil about the axis; and Page 5 of 12U.S. patent application no.: 15/244,719 Attorney docket no.: OK-0443USC5/065513-001490 Amendment dated: 22 April 2022 Response to Final Office action mailed: 24 February 2022 a medical positioning system configured to determine the roll of the coil about the axis, based on the position and orientation signal. As further defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 2, 2022